                                                        Case 2:16-cv-02184-VC Document 88 Filed 11/13/20 Page 1 of 3


                                               1    DYKEMA GOSSETT LLP
                                                    Ashley Fickel (SBN 237111)
                                               2    afickel@dykema.com
                                                    Scott Pressman (SBN 318398)
                                               3    spressman@dykema.com
                                                    333 South Grand Avenue, Suite 2100
                                               4    Los Angeles, California 90071
                                                    Telephone: (213) 457-1800
                                               5    Facsimile: (213) 457-1850
                                               6    Attorneys for Defendant
                                                    PROPERTY DAMAGE APPRAISERS, INC.
                                               7
                                               8                            UNITED STATES DISTRICT COURT
                                               9                          EASTERN DISTRICT OF CALIFORNIA
                                              10
                                              11 BRIAN K. NYGAARD, an individual doing Case No. 2:16-cv-02184-VC-EDL
                                                 business as PDA SACRAMENTO and PDA
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 STOCKTON and BKN APPRAISALS,          [Assigned to Hon. Vince Chhabria]
                                                 INC., a California Corporation,
                                              13
                            SUITE 2100




                                                                                       NOTICE OF WITHDRAWAL
                                              14              Plaintiffs,              OF COUNSEL AND ORDER
                                              15
                                                          vs.
                                              16
                                              17 PROPERTY DAMAGE APPRAISERS,
                                                 INC., a Corporation, and DOES 1-50,
                                              18 inclusive,
                                              19                                                        Complaint Filed: August 15, 2016
                                                                 Defendants.                            Action Removed: September 13, 2016
                                              20                                                        Trial Date:      March 1, 2021
                                              21
                                              22
                                              23
                                              24
                                                          PLEASE TAKE NOTICE that Christopher David Lee has not been an attorney with the
                                              25
                                                   firm Dykema Gossett LLP, counsel of record for Defendant Property Damage Appraisers (“PDA”),
                                              26
                                                   since August 2018 and is no longer involved in the representation of PDA. Consequently, PDA,
                                              27
                                                   through the undersigned, hereby requests an order pursuant to Civil L.R. 5-1 and Civil L.R. 11-5
                                              28

                                                                                                    1
                                                                              NOTICE OF WITHDRAWAL OF COUNSEL
                                                        Case 2:16-cv-02184-VC Document 88 Filed 11/13/20 Page 2 of 3


                                               1 permitting withdrawal of Christopher David Lee as counsel. Counsel of record for PDA otherwise
                                               2 remains the same.
                                               3
                                               4
                                               5
                                               6 DATED: November 3, 2020                  DYKEMA GOSSETT LLP
                                               7
                                               8
                                                                                          By:          /s/ Scott Pressman
                                               9                                                Scott Pressman
                                                                                                Attorneys for Defendants
                                              10                                                PROPERTY DAMAGE APPRAISERS
                                              11
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE
                      LOS ANGELES, CA 90071




                                              12
                                              13
                            SUITE 2100




                                              14
                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                                2
                                                                            NOTICE OF WITHDRAWAL OF COUNSEL
                                                        Case 2:16-cv-02184-VC Document 88 Filed 11/13/20 Page 3 of 3


                                               1
                                               2
                                                                                     [PROPOSED] ORDER
                                               3
                                                         The above withdrawal of counsel is approved and so ORDERED.
                                               4
                                               5
                                                   Dated: November 12, 2020         _________________________________________
                                               6                                             HON. VINCE CHHABRIA

                                               7
                                               8
                                               9
                                              10
                                              11
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                              13
                            SUITE 2100




                                              14
                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                              3
                                                                              NOTICE OF WITHDRAWAL OF COUNSEL
